Citation Nr: 1137769	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-14 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to October 1991, July 2003 to August 2003, and from September 2005 to August 2007.  His active duty service included service in Kuwait from March 2006 to April 2006, and in Iraq from April 2006 to July 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision rendered by the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA).  
 

FINDING OF FACT

The Veteran does not have a current right knee disability, nor was a right knee disability shown during active duty service.  


CONCLUSION OF LAW

In the absence of a current disability, the criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In a November 2007 letter, VA satisfied these criteria.  In the letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claim.  The letter was issued prior to the initial adjudication of the claim.  

The Board also concludes VA's duty to assist has been satisfied.  Identified VA outpatient treatment records are of record.  The Veteran was afforded a VA examination in November 2007 and June 2008.  Therein, the examiners recorded his current complaints, conducted appropriate physical examinations, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Analysis

The Veteran contends that he has a right knee disability that was incurred during active duty military service.  (See October 2007 VA Form 21-526).  In the alternative, he alleges that a current right knee disability is secondary to service-connected left knee disability.  (See April 2008 VA Form 21-4138)  

To establish entitlement to direct service connection for a claimed disability, there must be: (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002).  

For veterans with service in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 as a matter of presumption.  Under this law and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

The first element, the existence of a present disability, is met only if the disability is shown at the time of the claim or during the pendency of the claim, even if the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

Here, there is no probative evidence that the Veteran had a right knee injury during service or a chronic right knee disability upon discharge from service.  More critically, the Board has reviewed the evidence of record but finds that while the Veteran has current right knee pain, he does not have a right knee disability.  For instance, a November 2007 VA treatment record noted symptoms of right knee soreness but did not yield a diagnosed disability.  On VA examination that same month, there were no physical examination findings of right knee weakness, dislocation, locking, inflammation, or ankylosis.  Moreover, range of right leg motion was full.  An x-ray did not reveal any arthritis.  Again, no diagnosis of a right knee disability was rendered.  

While the Veteran was referred for a VA orthopedic consultation the following month, the orthopedist also did not find a current right knee disability.  Rather, the orthopedist only diagnosed knee pain.  

Moreover, while the Veteran underwent a physical therapy consultation in April 2008, the examiner did not note a current right knee disability.  Rather, the examiner only noted the Veteran's subjective reports of knee pain.  

Further, when seen for the VA examination in June 2008, the Veteran again reported right knee pain, however, the physical examination revealed full range of motion with no evidence of arthritic changes.  The examiner stated that there was no pathological diagnosis of a right knee disability.  

As it concerns his Persian Gulf service, it is not shown that he has an undiagnosed illness or a medically unexplained chronic multisymptom illness with the meaning intended by 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Complaints of localized knee pain without any other signs or symptoms as listed under 38 C.F.R. § 3.317(a)(2), (b), does not raise the issue of entitlement to benefits as an undiagnosed illness or a medically unexplained chronic multisymptom illness. 

In sum, while the Board does not doubt that the Veteran experiences right knee pain, the Court has held that "[p]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285   (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Rather, for the reasons noted above, the weight of the evidence is against a finding of a current right knee disability.  

While the Board must deny the claim, the Veteran is reminded that should the right knee condition ever result in disability, he is certainly free to contact VA and petition to reopen his claim for disability compensation benefits.  


ORDER

Entitlement to service connection for a right knee disability is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


